Exhibit 10.61

SCHEDULE A

Apache Corporation

Stock Option Grant Agreement

GRANT NOTICE

 

Participant Name:

 

 

Company:

Apache Corporation

 

Notice:

A summary of the terms of your grant of a Stock Option to purchase Shares
(“Option”) is set out in this notice (the “Grant Notice”) but subject always to
the terms of the Apache Corporation 2011 Omnibus Equity Compensation Plan (the
“Plan”) and the Stock Option Award Agreement (the “Agreement”). In the event of
any inconsistency between the terms of this Grant Notice, the terms of the Plan
and the Agreement, the terms of the Plan and the Agreement shall prevail.

 

  You have been granted a Stock Option to purchase Shares in accordance with the
terms of the Plan and the Stock Option Award Agreement attached hereto. Details
of the Option are provided to you in this Grant Notice and maintained on your
account at netbenefits.fidelity.com

 

Type of Award:

Non-Qualified Stock Option

 

Plan:

Apache Corporation 2011 Omnibus Equity Compensation Plan

 

Grant:

Grant Date: February 3, 2016

 

  Option Price per Share: $41.24

 

  Number of Shares subject to the Option:                              Shares

 

Exercisability:

Subject to the terms of the Plan and this Agreement, your Option may be
exercised on and after the vesting dates indicated below as to the percentage of
Shares subject to your Option set forth below opposite each such date, plus any
Shares as to which your Option could have been exercised previously but was not
so exercised.

 

   

Percentage of
Shares

  

Vesting Date

      

1/3

   The first anniversary of the Grant Date     

1/3

   The second anniversary of the Grant Date     

1/3

   The third anniversary of the Grant Date   

 

1



--------------------------------------------------------------------------------

  Except as explained below, upon a termination of your employment with the
Company or the Affiliates, your vesting period will expire and the Option, to
the extent vested and exercisable at such termination date, will be exercisable
during the three-month period following your termination (a one-year period if
your termination is due to a qualifying disability). However, if your employment
is terminated by the Company or an Affiliate for Cause, then any portion of the
Option that has not been exercised as of such termination date will immediately
terminate and be forfeited.

 

  Notwithstanding the foregoing, if your termination of employment from the
Company or the Affiliates occurs by reason of your Retirement: (A) after
attaining age 60, the Option, to the extent vested and exercisable at such
retirement date, will be exercisable until the earlier to occur of (1) the third
anniversary of such retirement date or (2) the Expiration Date and (B) after
attaining age 65 and earning at least 15 Years of Service, (1) you will be
deemed to continue to be employed for purposes of vesting this Option and you
will continue to vest over the Vesting Period and (2) to the extent vested and
exercisable on or after such retirement date, this Option will be exercisable
for all or any portion of the full number of Shares available for purchase under
this Option until the Expiration Date of this Option; provided, in each case,
that you meet the Retirement conditions set forth in section 5 of the Agreement.

 

  Upon your death during the Vesting Period (or during the period that you
continue to vest in connection with your Retirement as described above), your
Option will become immediately fully exercisable by your designated beneficiary,
your legal representatives, your heirs, or your legatees, as applicable, in
accordance with the terms of the Plan. You can name a designated beneficiary on
a form approved by the Committee.

 

  Vesting of your Option is accelerated to 100% upon your Involuntary
Termination or Voluntary Termination with Cause occurring on or after a Change
of Control during the Vesting Period. Vesting of your Option is accelerated to
100% upon the occurrence of a Change of Control if you are continuing to vest in
your Option following your termination by reason of Retirement as described
above.

 

Expiration Date:

Your Option will expire ten years from the Grant Date, subject to earlier
termination as set forth in the Plan and this Agreement.

 

Acceptance:

Please complete the on-line grant acceptance as promptly as possible to accept
or reject your Option. You can access this through your account at
www.netbenefits.com. By accepting your Option, you will have agreed to the terms
and conditions set forth in this Agreement, including, but not limited to, the
non-compete and non-disparagement provisions set forth in sections 4(c), 5, and
6 of the Agreement, and the terms and conditions of the Plan. If you do not
accept your grant you will be unable to exercise your Option.

 

2



--------------------------------------------------------------------------------

Stock Option Award Agreement

This Stock Option Award Agreement (this “Agreement”), dated as of the Grant Date
set forth in the Notice of Option Grant attached as Schedule A hereto (the
“Grant Notice”), is made between Apache Corporation (the “Company”) and the
Participant set forth in the Grant Notice. The Grant Notice is included in and
made part of this Agreement.

In this Agreement and each Grant Notice, unless the context otherwise requires,
words and expressions shall have the meanings given to them in the Plan except
as herein defined.

Definitions

“Grant Notice” means the separate notice given to each Participant specifying
the number of Shares underlying the Option granted to the Participant (the
“Grant”).

“Involuntary Termination” means the termination of employment of the Participant
by the Company or its successor for any reason on or after a Change of Control;
provided, that the termination does not result from an act of the Participant
that (i) constitutes common-law fraud, a felony, or a gross malfeasance of duty,
or (ii) is materially detrimental to the best interests of the Company or its
successor.

“Retirement” means, with respect to a Participant and for purposes of this
Agreement, the date the Participant terminates employment with the Company or
the Affiliates after (a) attaining age 60 or (b) attaining age 65 and earning at
least 15 Years of Service.

“Years of Service” means the total number of months from the Participant’s date
of hire by the Company or the Affiliates to the date of termination of
employment divided by 12.

“Voluntary Termination with Cause” occurs upon a Participant’s separation from
service of his own volition and one or more of the following conditions occurs
without the Participant’s consent on or after a Change of Control:

 

  (a) There is a material diminution in the Participant’s base compensation,
compared to his rate of base compensation on the date of the Change of Control.

 

  (b) There is a material diminution in the Participant’s authority, duties, or
responsibilities.

 

  (c) There is a material diminution in the authority, duties, or
responsibilities of the Participant’s supervisor, such as a requirement that the
Participant (or his supervisor) report to a corporate officer or employee
instead of reporting directly to the board of directors.

 

  (d) There is a material diminution in the budget over which the Participant
retains authority.

 

  (e) There is a material change in the geographic location at which the
Participant must perform his service, including, for example the assignment of
the Participant to a regular workplace that is more than 50 miles from his
regular workplace on the date of the Change of Control.

 

3



--------------------------------------------------------------------------------

The Participant must notify the Company of the existence of one or more adverse
conditions specified in clauses (a) through (e) above within 90 days of the
initial existence of the adverse condition. The notice must be provided in
writing to Apache Corporation’s Executive Vice President, Human Resources, or
his or her delegate. The notice may be provided by personal delivery or it may
be sent by email, inter-office mail, regular mail (whether or not certified),
fax, or any similar method. Apache Corporation’s Executive Vice President, Human
Resources, or his or her delegate shall acknowledge receipt of the notice within
5 business days; the acknowledgement shall be sent to the Participant by
certified mail. Notwithstanding the foregoing provisions of this definition, if
the Company remedies the adverse condition within 30 days of being notified of
the adverse condition, no Voluntary Termination with Cause shall occur.

Terms

 

  1. Grant of the Option.

(a) Subject to the provisions of this Agreement and the provisions of the Apache
Corporation 2011 Omnibus Equity Compensation Plan (the “Plan”), the Company
hereby grants to the Participant, pursuant to the Plan, the right and option
(the “Option”) to purchase all or any part of the number of shares of $0.625 par
value common stock of the Company (“Shares”) set forth in the Grant Notice at
the Option Price per Share and on the other terms as set forth in the Grant
Notice.

(b) The Option is intended to be a Non-Qualified Stock Option.

 

  2. Exercisability of the Option.

The Option shall vest and become exercisable in accordance with the
exercisability schedule and other terms set forth in the Grant Notice. The
Option shall terminate on the Expiration Date (the “Expiration Date”) set forth
in the Grant Notice, subject to earlier termination as set forth in the Plan and
this Agreement.

 

  3. Method of Exercise of the Option.

(a) The Participant may exercise the Option, to the extent then exercisable, by
contacting Fidelity, the Plan’s Administrative Agent, at www.netbenefits.com or
calling 1-800-544-9354, specifying the number of Shares with respect to which
such Option is being exercised.

(b) At the time the Participant exercises the Option, the Participant shall pay
the Option Price of the Shares as to which the Option is being exercised to the
Company, subject to such terms, conditions and limitations as the Committee may
prescribe: (i) in cash, including the wire transfer of funds in U.S. dollars to
Fidelity; (ii) by personal, certified, or cashier’s check payable in U.S.
dollars sent or delivered to Fidelity; (iii) by delivery to Fidelity of
certificates representing a number of Shares then owned by the Participant and
held by the

 

4



--------------------------------------------------------------------------------

Participant for a period of at least six months prior to the date of such
delivery having an aggregate Fair Market Value at the Exercise Date equal to the
aggregate such Option Price; (iv) by certification or attestation to Fidelity of
the Participant’s ownership, and holding for a period of at least six months, as
of the Exercise Date of a number of Shares having an aggregate Fair Market Value
at the Exercise Date not greater than the aggregate Option Price; (v) by
delivery to Fidelity of a properly executed written notice of exercise together
with irrevocable instructions to a broker to promptly deliver to the Company, by
wire transfer or check as provided in clause (i) or (ii) of this Section 3(b),
the amount of the proceeds of the sale of all or a portion of the Shares as to
which the Option is so exercised or of a loan from the broker to the Participant
necessary to pay the aggregate such Option Price; or (vi) by a combination of
the consideration provided for in the foregoing clauses (i), (ii), (iii), (iv),
and (v).

(c) The Company’s obligation to deliver the Shares to which the Participant is
entitled upon exercise of the Option is conditioned on payment in full to the
Company of the aggregate Option Price of those Shares and the required tax
withholding related to such exercise.

 

  4. Termination.

The Option shall terminate upon termination of the Participant’s employment with
the Company and the Affiliates for any reason, and no Shares may thereafter be
purchased under the Option except as provided below. Notwithstanding anything
contained in this Agreement, the Option shall not be exercised after the
Expiration Date.

(a) Termination by Company or Affiliate without Cause or by Participant. If such
termination of the Participant’s employment is by the Company or an Affiliate
without Cause or by the Participant other than under circumstances described in
paragraph (b), (c), (d), or (e) of this Section 4, the Option, to the extent
exercisable as of the date of such termination, shall thereafter be exercisable
for a period of three months from the date of such termination.

(b) Death and Disability. If such termination of the Participant’s employment is
due to the Participant’s death or disability (as determined pursuant to the
Company’s Long-Term Disability Plan or any successor plan), the Option, (1) with
respect to 100% of the Shares subject to the Option in the case of death, or
(2) to the extent exercisable as of the date of such termination due to
disability, shall thereafter be exercisable until the first anniversary of the
date of such termination.

(c) Retirement. If the Participant leaves the employment of the Company and the
Affiliates by reason of Retirement: (i) after attaining age 60, any Options
granted to the Participant pursuant to the Grant Notice, to the extent vested
and exercisable at such retirement date, shall thereafter be exercisable for all
or any portion of the full number of Shares available for purchase under the
Option until the earlier to occur of (A) the third anniversary of the date of
such retirement or (B) the Expiration Date and (ii) after attaining age 65 and
earning at least 15 Years of Service, any Options granted to the Participant
pursuant to the Grant Notice (A) not previously vested may continue to vest
following the Participant’s termination of employment by reason of Retirement as
if the Participant remained in the employ

 

5



--------------------------------------------------------------------------------

of the Company or the Affiliate and (B) to the extent vested and exercisable on
or after such retirement date, shall thereafter be exercisable for all or any
portion of the full number of Shares available for purchase under the Option
until the Expiration Date of such Option; provided, in each case, that such
Participant shall be entitled to continue exercising or continue vesting only if
such Participant satisfies the Retirement conditions set forth in section 5
below (except in the case of death).

(d) Termination for Cause. If the Participant’s employment is terminated by the
Company or an Affiliate for Cause, as defined in Section 10.2 of the Plan, then
the portion of the Option that has not been exercised shall immediately
terminate.

(e) Change of Control. In the event of a Participant’s Involuntary Termination
or Voluntary Termination with Cause occurring on or after a Change of Control of
the Company which occurs during the Vesting Period (or during the continued
vesting period, if any, under section 4(c) above), the Participant shall become
100% fully vested in the unvested Options granted to the Participant pursuant to
the Grant Notice as of the date of his Involuntary Termination or Voluntary
Termination with Cause (or if accelerated vesting is due to the application of
the continued vesting period under section 4(c) above, the date of the Change of
Control), and all such newly vested Options shall thereafter be fully
exercisable as of such date.

 

  5. Conditions to Post-Retirement Exercise or Vesting.

(a) If the Participant has attained age 60 and such Participant terminates
employment with the Company and the Affiliates by reason of Retirement, it is
agreed by the Company and the Participant that any Options granted to the
Participant pursuant to the Grant Notice, to the extent vested and exercisable
at such retirement date, shall thereafter be exercisable for all or any portion
of the full number of Shares available for purchase under the Option until the
earlier to occur of (1) the third anniversary of the date of such retirement or
(2) the Expiration Date (the “Additional Period”). In consideration for the
foregoing, it is agreed by the Company and the Participant that Participant
shall, during such Additional Period:

(i) refrain from becoming employed by, or consulting with, or becoming
substantially involved in the business of, any business that competes with the
Company or its Affiliate in the business of exploration or production of oil or
natural gas within the geographic area in which the Participant is working or
has worked for the Company or its Affiliate, and/or for which the Participant is
or was responsible, at the time of termination of employment or the immediately
preceding three-year period (a “Competitive Business”); provided, that the
Participant may purchase and hold for investment purposes less than five percent
(5%) of the shares of any Competitive Business whose shares are regularly traded
on a national securities exchange or inter-dealer quotation system, and provided
further, that the Participant may provide services solely as a director to a
Competitive Business if, during the Additional Period, the Participant is not
involved directly in the day-to-day management, supervision, or operations of
such Competitive Business; and

(ii) refrain from making, or causing or assisting any other person to make, any
oral or written communication to any third party about the Company, any
Affiliate and/or any of the employees, officers, or directors of the Company or
any Affiliate which impugns or attacks, or is otherwise critical of, the
reputation, business, or character of

 

6



--------------------------------------------------------------------------------

such entity or person; or that discloses private or confidential information
about their business affairs; or that constitutes an intrusion into their
seclusion or private lives; or that gives rise to unreasonable publicity about
their private lives; or that places them in a false light before the public; or
that constitutes a misappropriation of their name or likeness.

(b) If the Participant has attained age 65 and has completed at least 15 Years
of Service and such Participant terminates employment with the Company and the
Affiliates by reason of Retirement, it is agreed by the Company and the
Participant that

(i) subject to the provisions of this section 5(b)(i) and sections 5(b)(ii), and
5(b)(iii), (A) such Participant may continue to vest in the unvested Options
following the date of his or her termination by reason of Retirement as if the
Participant continued in employment provided that the Grant Date of the unvested
Options is at least three (3) months prior to such termination date and the
Participant has provided not less than three (3) months’ advance written notice
prior to such termination date to Apache Corporation’s Executive Vice President,
Human Resources, or his or her delegate, and to his or her direct manager,
regarding the Participant’s intent to terminate employment for reason of
Retirement and (B) to the extent vested and exercisable on or after the date of
his or her termination by reason of Retirement, such Participant may exercise
Options for all or any portion of the full number of Shares available for
purchase under the Option until the Expiration Date of such Option; provided,
however, a Participant who is at least age 65 and has completed at least 15
Years of Service need not provide such three (3) months’ advance written notice
of his or her intent to terminate employment by reason of Retirement if the
Company elects to require such Participant to, or (as part of a reduction in
force or otherwise in writing in exchange for a written release) offers such
Participant the opportunity to, terminate employment with the Company or an
Affiliate by reason of Retirement; and it is further agreed that

(ii) in consideration for the continued vesting and exercise treatment afforded
to the Participant under section 5(b)(i), Participant shall, during the
continuing Vesting Period after Retirement (the “Continued Vesting Period”),
refrain from becoming employed by, or consulting with, or becoming substantially
involved in the business of, any business that competes with the Company or its
Affiliate in the business of exploration or production of oil or natural gas
within the geographic area in which the Participant is working or has worked for
the Company or its Affiliate, and/or for which the Participant is or was
responsible, at the time of termination of employment or the immediately
preceding three-year period (a “Competitive Business”); provided, that the
Participant may purchase and hold for investment purposes less than five percent
(5%) of the shares of any Competitive Business whose shares are regularly traded
on a national securities exchange or inter-dealer quotation system, and provided
further, that the Participant may provide services solely as a director to a
Competitive Business if, during the Continued Vesting Period, the Participant is
not involved directly in the day-to-day management, supervision, or operations
of such Competitive Business; and it is further agreed that

(iii) in consideration for the continued vesting and exercise treatment afforded
to the Participant under section 5(b)(i), Participant shall, during the
Continued Vesting Period, refrain from making, or causing or assisting any other
person to make, any oral or written communication to any third party about the
Company, any Affiliate and/or any of the employees, officers, or directors of
the Company or any Affiliate which impugns or attacks, or is

 

7



--------------------------------------------------------------------------------

otherwise critical of, the reputation, business, or character of such entity or
person; or that discloses private or confidential information about their
business affairs; or that constitutes an intrusion into their seclusion or
private lives; or that gives rise to unreasonable publicity about their private
lives; or that places them in a false light before the public; or that
constitutes a misappropriation of their name or likeness.

Notwithstanding the foregoing provisions of this section 5 of the Agreement, in
the event that the Participant fails to satisfy any of the conditions set forth
in sections 5(a) and (b) above, the Participant shall not be entitled to
exercise or vest in any unexercised or unvested Options after the date of
Retirement and the unexercised or unvested Options subject to this Agreement
shall be forfeited.

 

  6. Prohibited Activity.

In consideration for this Grant, the Participant agrees not to engage in any
“Prohibited Activity” while employed by the Company or an Affiliate or within
three years after the date of the Participant’s termination of employment. A
“Prohibited Activity” will be deemed to have occurred, as determined by the
Committee in its sole and absolute discretion, if the Participant (i) divulges
any non-public, confidential or proprietary information of the Company or an
Affiliate, but excluding information that (a) becomes generally available to the
public other than as a result of the Participant’s public use, disclosure, or
fault or (b) becomes available to the Participant on a non-confidential basis
after the Participant’s employment termination date from a source other than the
Company or an Affiliate prior to the public use or disclosure by the
Participant, provided that such source is not bound by a confidentiality
agreement or otherwise prohibited from transmitting the information by
contractual, legal, or fiduciary obligation, (ii) directly or indirectly,
consults with or becomes affiliated with, participate or engage in, or becomes
employed by any business that is competitive with the Company or an Affiliate,
wherever from time to time conducted throughout the world, including situations
where the Participant solicits or participates in or assists in any way in the
solicitation or recruitment, directly or indirectly, of any employees of the
Company or an Affiliate; or (iii) engages in publishing any oral or written
statements about the Company, and/or any of its Affiliates, directors, officers,
or employees that are disparaging, slanderous, libelous, or defamatory; or that
disclose private or confidential information about their business affairs; or
that constitute an intrusion into their seclusion or private lives; or that give
rise to unreasonable publicity about their private lives; or that place them in
a false light before the public; or that constitute a misappropriation of their
name or likeness.

 

  7. Non-Transferability of the Option.

The Option shall not be transferable otherwise than by testamentary will or the
laws of descent and distribution, or in accordance with a valid beneficiary
designation on a form approved by the Committee, and is exercisable, during the
lifetime of the Optionee, only by him, subject to the conditions and exceptions
set forth in Section 14.2 of the Plan.

 

8



--------------------------------------------------------------------------------

  8. Taxes and Withholdings.

At the time of receipt of Shares upon the exercise of all or any part of the
Option, the Participant shall pay to the Company in cash (or make other
arrangements, in accordance with Section 11 of the Plan, for the satisfaction
of) any taxes of any kind and social security payments due or potentially
payable or required to be withheld with respect to such Shares; provided,
however, that pursuant to any procedures, and subject to any limitations as the
Committee may prescribe and subject to applicable law, the Participant may elect
to satisfy, in whole or in part, such withholding obligations by (a) directing
Fidelity, as the Plan’s Administrative Agent, to withhold Shares otherwise
issuable to the Participant upon exercise of the Option, provided, however, that
the amount of any Shares so withheld shall not exceed the amount necessary to
satisfy required Federal, state, local and non-United States withholding
obligations using the minimum statutory withholding rates for Federal, state,
local and/or non-U.S. tax purposes, including payroll taxes, that are applicable
to supplemental taxable income; (b) certification or attestation to Fidelity of
the Participant’s ownership, and holding for a period of at least six months, as
of the Exercise Date, of a number of Shares having an aggregate Fair Market
Value as of the Exercise Date not greater than such tax and other obligations;
and/or (c) delivery to Fidelity of a number of Shares then owned by the
Participant and held by the Participant for a period of at least six months
prior to the date of such delivery having an aggregate Fair Market Value as of
the Exercise Date not greater than such tax and other obligations. Any such
election made by the Participant must be (i) made on or prior to the applicable
Exercise Date and (ii) irrevocable, made in writing, signed by the Participant,
and shall be subject to any restrictions or limitations that the Committee, in
its sole discretion, deems appropriate.

 

  9. No Rights as a Shareholder.

Neither the Participant nor any other person shall become the beneficial owner
of the Shares subject to the Option, nor have any rights to dividends or other
rights as a shareholder with respect to any such Shares, until the Participant
has actually received such Shares following the exercise of the Option in
accordance with the terms of the Plan and this Agreement.

 

  10. No Right to Continued Employment.

Neither the Option nor any terms contained in this Agreement shall confer upon
the Participant any express or implied right to be retained in the employment or
service of the Company or any Affiliate for any period, nor restrict in any way
the right of the Company or any Affiliate, which right is hereby expressly
reserved, to terminate the Participant’s employment or service at any time for
any reason. The Participant acknowledges and agrees that any right to exercise
the Option is earned only by continuing as an employee of the Company or an
Affiliate at the will of the Company or such Affiliate, or satisfaction of any
other applicable terms and conditions contained in the Plan and this Agreement,
and not through the act of being hired, being granted the Option or acquiring
Shares hereunder.

 

9



--------------------------------------------------------------------------------

  11. The Plan.

In consideration for this grant, the Participant agrees to comply with the terms
of the Plan and this Agreement. Unless defined herein, capitalized terms are
used herein as defined in the Plan. In the event of any conflict between the
provisions of the Plan and this Agreement, the provisions of the Plan shall
control, and this Agreement shall be deemed to be modified accordingly. This
Agreement is subject to all the terms, provisions and conditions of the Plan,
which are incorporated herein by reference, and to such regulations as may from
time to time be adopted by the Committee. The Plan and the prospectus describing
the Plan can be found on the Company’s HR intranet and the Fidelity website
(www.netbenefits.com). A paper copy of the Plan and the prospectus shall be
provided to the Participant upon the Participant’s written request to the
Company at 2000 Post Oak Blvd., Suite 100, Houston, Texas 77056-4400, Attention:
Corporate Secretary.

 

  12. Compliance with Laws and Regulations.

(a) The Option and the obligation of the Company to sell and deliver Shares
hereunder shall be subject in all respects to (i) all applicable Federal and
state laws, rules and regulations and (ii) any registration, qualification,
approvals, or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Option may not be exercised if its exercise, or the
receipt of Shares pursuant thereto, would be contrary to applicable law. If at
any time the Company determines, in its discretion, that the listing,
registration, or qualification of Shares upon any national securities exchange
or under any state or Federal law, or the consent or approval of any
governmental regulatory body, is necessary or desirable, the Company shall not
be required to deliver any certificates for Shares to the Participant or any
other person pursuant to this Agreement unless and until such listing,
registration, qualification, consent, or approval has been effected or obtained,
or otherwise provided for, free of any conditions not acceptable to the Company.

(b) It is intended that the Shares received upon the exercise of the Option
shall have been registered under the Securities Act. If the Participant is an
“affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144. Certificates representing Shares issued to
an “affiliate” of the Company may bear a legend setting forth such restrictions
on the disposition or transfer of the Shares as the Company deems appropriate to
comply with Federal and state securities laws.

(c) If at the time of exercise of all or part of the Option, the Shares are not
registered under the Securities Act, and/or there is no current prospectus in
effect under the Securities Act with respect to the Shares, the Participant
shall execute, prior to the delivery of any Shares to the Participant by the
Company pursuant to this Agreement, an agreement (in such form as the Company
may specify) in which the Participant represents and warrants that the
Participant is purchasing or acquiring the shares acquired under this Agreement
for the Participant’s own account, for investment only and not with a view to
the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Shares shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current

 

10



--------------------------------------------------------------------------------

with regard to the Shares being offered or sold, or (ii) a specific exemption
from the registration requirements of the Securities Act, but in claiming such
exemption the Participant shall, prior to any offer for sale of such Shares,
obtain a prior favorable written opinion, in form and substance satisfactory to
the Company, from counsel for or approved by the Company, as to the
applicability of such exemption thereto.

 

  13. Notices.

Except as otherwise provided in this Agreement, all notices by the Participant
or the Participant’s assignees shall be addressed to the Administrative Agent,
Fidelity, through the Participant’s account at www.netbenefits.com, or such
other address as the Company may from time to time specify. All notices to the
Participant shall be addressed to the Participant at the Participant’s address
in the Company’s records.

 

  14. Other Plans.

The Participant acknowledges that any income derived from the exercise of the
Option shall not affect the Participant’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company or any Affiliate.

 

  15. Terms of Employment.

The Plan is a discretionary plan. The Participant hereby acknowledges that
neither the Plan nor this Agreement forms part of his terms of employment and
nothing in the Plan may be construed as imposing on the Company or any Affiliate
a contractual obligation to offer participation in the Plan to any employee of
the Company or any Affiliate. The Company or any Affiliate is under no
obligation to grant further Shares to any Participant under the Plan. The
Participant hereby acknowledges that if he ceases to be an employee of the
Company or any Affiliate for any reason or no reason, he shall not be entitled
by way of compensation for loss of office or otherwise howsoever to any sum or
other benefit to compensate him for the loss of any rights under this Agreement
or the Plan.

 

  16. Data Protection.

By accepting this Agreement (whether by electronic means or otherwise), the
Participant hereby consents to the holding and processing of personal data
provided by him to the Company for all purposes necessary for the operation of
the Plan. These include, but are not limited to:

(a) administering and maintaining Participant records;

(b) providing information to any registrars, brokers or third party
administrators of the Plan; and

(c) providing information to future purchasers of the Company or the business in
which the Participant works.

 

11



--------------------------------------------------------------------------------

  17. Severability.

If any provision of this Agreement is held invalid or unenforceable, the
remainder of this Agreement shall nevertheless remain in full force and effect,
and if any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.

*****

 

12